

116 HR 6041 IH: State and National Guard Fairness Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6041IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Wright (for himself and Mr. Vela) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow expenses in connection with the performance of services as a member of a reserve component or State defense forces to be taken into account as a miscellaneous itemized deduction.1.Short titleThis Act may be cited as the State and National Guard Fairness Act of 2020. 2.Unreimbursed reserve component and State defense force expenses taken into account as miscellaneous itemized deduction(a)In generalSection 67(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following: Notwithstanding the preceding sentence for any such taxable year, an individual may take into account under subsection (a) any miscellaneous itemized deductions for the taxable year which are unreimbursed expenses (other than expenses described in section 62(a)(2)(E)) paid or incurred by the individual in connection with the performance of services as a member of a reserve component (as defined in section 101 of title 37, United States Code) or the defense forces of a State (within the meaning of section 109 of title 32, United States Code)..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2019.